Exhibit 10.1
 

           [logoforproxycard.jpg]              

 
 
 
April 6, 2010
 
 
Glencore
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn:  Head of Aluminum Department
 
 
Gentlemen:
 
This letter constitutes the agreement (the "Agreement") between Century Aluminum
Company (the "Company"), on the one hand, and Glencore AG ("Glencore") and each
of the other Persons (as defined below) set forth on the signature pages hereto
(the "Glencore Affiliates"), on the other hand, with respect to the matters set
forth below.  Glencore, the Glencore Affiliates and the affiliates (as defined
below) of each of the foregoing are collectively referred to as the "Glencore
Group."
 
1.  
The Company and the Glencore Group agree that the nominees of the Board of
Directors of the Company (the "Board") to stand for election at the Company's
2010 Annual Meeting of Stockholders, any Special Meeting of Stockholders held in
lieu thereof and any postponement, adjournment or delay thereof (the "2010
Annual Meeting") shall be Ivan Glasenberg, Andrew Michelmore, John O’Brien and
Peter Jones, who shall each be nominated as Class II directors with a term
expiring at the Company's 2013 Annual Meeting, and  John Fontaine, who shall be
nominated as a Class I director with a term expiring at the Company’s 2012
Annual Meeting, (the nominees referenced in this sentence, collectively, the
"2010 Nominees").  The Company shall take all actions necessary to increase the
size of its Board prior to the election of directors at the 2010 Annual Meeting
to permit the election of the 2010 Nominees.

 
2.  
The Company hereby represents, acknowledges and agrees that the Board has
concluded its review in accordance with the Company's written policies and
practices (as the same exist as of the date of this Agreement) of the
qualifications of Ivan Glasenberg and Andrew Michelmore to each serve as a
member of the Board, has determined that Ivan Glasenberg and Andrew Michelmore
are each qualified to serve as a member of the Board and has determined to, and
shall, nominate each of Ivan Glasenberg and Andrew Michelmore to stand for
election at the 2010 Annual Meeting as a Class II director with a term expiring
at the Company's 2013 Annual Meeting. The Glencore Group represents and warrants
that as of the date hereof it is not aware of any reason that either Ivan
Glasenberg or Andrew Michelmore would not be able to serve as a member of the
Board upon election at the 2010 Annual Meeting.

 
3.  
If (i) at any time at or prior to the 2010 Annual Meeting Ivan Glasenberg (the
"Glencore Designee") shall have ceased for any reason to be a nominee of the
Board to stand for election at the 2010 Annual Meeting as a Class II director
with a term expiring at the Company's 2013 Annual Meeting or (ii) having been
elected to the Board at the 2010 Annual Meeting, the Glencore Designee shall
cease to be a member of the Board for any reason at any time prior to the date
of the Company's 2013 Annual Meeting of Stockholders, then the Glencore Group
shall be entitled to designate in writing a substitute (the "Glencore Successor
Designee") to replace the Glencore Designee as a nominee of the Board or as a
director (as the case may be), in each case for the same term and as part of the
same Board class, who is reasonably acceptable to the Company. The Company shall
make any such determination regarding the acceptability of a proposed Glencore
Successor Designee in good faith and reasonably promptly. The Board shall
nominate or appoint to the Board (as the case may be) the Glencore Successor
Designee no later than one business day after the Company's determination that
such Glencore Successor Designee is reasonably acceptable. Upon becoming a
nominee of the Board or a member of the Board pursuant to this Section 3, a
Glencore Successor Designee shall become the Glencore Designee for all purposes
under this Agreement.  The Company and the Glencore Group shall take all actions
necessary to give effect to the provisions of this Section 3.

 
 

  Century Aluminum Company    2511 Garden Road    Building A, Suite 200  
 Monterey, CA 93940          831 642-9300 Phone    831 642-9399 Fax

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
4.  
In order to avoid an election contest at the 2010 Annual Meeting, the parties
agree that: (i) the members of the Glencore Group, but only for so long as both
of Ivan Glasenberg (or any Glencore Successor Designee substituted for Ivan
Glasenberg pursuant to Section 3) and, so long as he shall have continued to
consent to serve as a director and have not become physically or mentally
disabled or died, Andrew Michelmore are nominees of the Board to stand for
election at the 2010 Annual Meeting as Class II directors with a term expiring
at the Company's 2013 Annual Meeting, and the Company will publicly support and
recommend that the Company's stockholders vote for the election of each of the
2010 Nominees at the 2010 Annual Meeting (and, if a Glencore Successor Designee
has been nominated, such designee), and (ii) for so long as both of Ivan
Glasenberg (or any Glencore Successor Designee substituted for Ivan Glasenberg
pursuant to Section 3) and, so long as he shall have continued to consent to
serve as a director and have not become physically or mentally disabled or died,
Andrew Michelmore are nominees of the Board to stand for election at the 2010
Annual Meeting as Class II directors with a term expiring at the Company's 2013
Annual Meeting , each member of the Glencore Group will cause all Voting
Securities (as defined below) that it is entitled to vote at the 2010 Annual
Meeting (whether held of record or beneficially) to be present for quorum
purposes and to be voted at the 2010 Annual Meeting in favor of the election of
each of the 2010 Nominees (and, if a Glencore Successor Designee has been
nominated, such designee).

 
5.  
Each of the Company, on the one hand, and the members of the Glencore Group, on
the other hand, acknowledges and agrees that money damages would not be a
sufficient remedy for any breach (or threatened breach) of this Agreement by it
and that, in the event of any breach or threatened breach hereof, the
non-breaching party will be entitled to injunctive and other equitable relief,
without proof of actual damages, that the breaching party will not plead in
defense thereto that there would be an adequate remedy at law, and that the
breaching party agrees to waive any applicable right or requirement that a bond
be posted by the non-breaching party. Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies available at law or in equity.

 
6.  
All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto will
be in writing and will be deemed validly given, made or served if (a) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received, or (b) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:

 
If to the Company:
 

Century Aluminum Company 2511 Garden Road, A200 Attn: General Counsel Phone:
+831-642-9300 Fax: +831-642-9328

 
If to the Glencore Group:
 

Glencore AG Baarermattstrasse 3 CH-6341 Baar, Switzerland Attn: Head of Aluminum
Department Phone: +41-41-709-2000 Fax: +41-41-709-3000

 
With a copy (which shall not constitute notice) to:
 

Glencore AG Baarermattstrasse 3 CH-6341 Baar, Switzerland Attn: Richard Marshall
Phone: +41-41-709-2000 Fax: +41-41-709-2621

 
With a copy (which shall not constitute notice) to:
 

Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, NY 10036
Attn: Peter Allan Atkin   Neil P. Stronski Phone: (212) 735-3000 Fax: (212)
735-2000

 
 
 
 

--------------------------------------------------------------------------------

 
7.  
As used in this Agreement, (a) the term "Person" shall be interpreted broadly to
include, among others, any individual, general or limited partnership,
corporation, limited liability or unlimited liability company, joint venture,
estate, trust, group, association or other entity of any kind or structure; (b)
the term "affiliate" shall have the meaning set forth in Rule 12b-2 under the
Exchange Act and shall include Persons who become affiliates of any Person
subsequent to the date of this Agreement; (c) the term "Voting Securities" shall
mean the shares of the Company's common stock and any other securities of the
Company entitled to vote generally in the election of directors; and (d) the
term "business day" shall mean any day other than a Saturday, Sunday or a day on
which banks in New York, New York are authorized or obligated by applicable law
or executive order to close or are otherwise generally closed.

 
8.  
This Agreement may be executed by the parties hereto in separate counterparts
(including by fax and .pdf), each of which when so executed shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 
9.  
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to any of its conflict of laws principles
that would require otherwise. Each of the members of the Glencore Group and the
Company (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the federal or state courts located in Wilmington,
Delaware; (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; (c)
agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than the federal or state courts located in
Wilmington, Delaware; and (d) irrevocably waives the right to trial by jury.

 
10.  
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. No party hereto
may assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto. Any purported transfer without such consent shall be void.
No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party or
parties hereto affected thereby, and then only in the specific instance and for
the specific purpose stated therein. Any waiver by any party hereto of a breach
of any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party hereto to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 
11.  
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable. The parties hereto further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

 
12.  
This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other Persons.

 
13.  
Each party hereto hereby represents and warrants that this Agreement has been
duly and properly authorized and approved by all necessary corporate, similar
and other actions (including, without limitation, by action of the Board).

 
 
[Execution page follows.]
 


 
 

--------------------------------------------------------------------------------

 




 
If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.
 
Very truly yours,
 

 CENTURY ALUMINUM COMPANY      By:  /s/ William J. Leatherberry   Name:  William
J. Leatherberry   Title:  Executive Vice President, General Counsel and
Secretary    

 
 
 


Acknowledged and agreed to as of
the date first written above:
 

 GLENCORE AG      By:  /s/ Barbara Bodmer     /s/ Andreas Hubmann    Name:
Barbara Bodmer Andreas Hubmann    Title: Officer Director    

 

 GLENCORE INTERNATIONAL AG      By:  /s/ Barbara Bodmer   /s/ Andreas Hubmann  
Name:    Barbara Bodmer Andreas Hubmann   Title:      Officers      

 

 GLENCORE HOLDING AG      By:  /s/ Ivan Glasenberg  /s/ Andreas Hubmann  
Name:    Ivan Glasenberg  Andreas Hubmann   Title:      Directors      

 
 
 
 
[Signature Pages to Letter Agreement]


